DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-9, 11-12, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, line 11, recites the limitation “an adaptive portion corresponding to an anatomical feature of a foot”, it is unclear the term “foot” is referring to a foot of a wearer or a shoe or footwear?
Claims 4, 6-9 are dependent of claim 1 and are likewise indefinite.
Claims 12, 15 are dependent of claim 11 and are likewise indefinite.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7-12, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Csorba (2004/0181972).

Regarding claim 1, Csorba discloses an article of footwear (fig.1, 4 show the footwear having an upper 8 attached to the sole 10-11), comprising: an upper; a sole structure; a plurality of tubular structures (fig.1 shows a sheet material attached to the upper 8 to form a plurality of channels 13 and girth tubes 3 and anchoring portions disposed between the two channels) extending along the upper, the tubular structures including a first end and a second end (fig.1 shows a plurality of channels having ends); the tubular structures extending along an exterior surface of the upper and having a tunnel extending (13) through respective ones of the plurality of tubular structures from the first end to the second end; and a first tensile strand (1) extending through the tunnel of the tubular structure, wherein the plurality of tubular structures comprise an adaptive portion; wherein the adaptive portion is attached to the upper at least at a plurality of anchoring portions (a plurality of anchoring portions; wherein each anchoring portion disposed between channels 13; the plurality of anchoring portions disposed on the medial and lateral sides of the upper, fig.1).  But, Csorba does not explicitly disclose the plurality anchoring portion corresponding to an anatomical feature of a foot, and when tension is applied along the first tensile strand a length of the adaptive portion changes.   However, fig.1 shows a plurality of anchoring portions; wherein each anchoring portion disposed between channels 13; the plurality of anchoring portions disposed on the medial and lateral sides of the upper, and the laces 1 extending through channels 13, fig.1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the anchoring portions corresponding to an anatomical feature of the footwear of wearer.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that when upper lace 7 is being pulled to tie the shoe; the girth lace 1 also being pulled which drawing the channels 13 together. Such modification would be considered a mere design choice involves routine skill in the art.

Regarding claim 4, Csorba does not disclose the anatomical feature is a calcaneus bone of the foot of wearer.  However, all figures of Csorba discloses a plurality embodiments and each embodiment shows different arrangement of the feature of the plurality of tubular channels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form different shape of the footwear as the anatomical feature as a calcaneus bone of the foot of wearer.  Such modification would be considered a mere change in shape of a component.  A change in form or shape is generally recognized as being with the level of ordinary skill in the art, absent any showing of unexpected result.

Regarding claim 7, Csorba disclose the article of footwear of claim 1, wherein the plurality of anchoring portions provide the adaptive portion with a default geometry (see the annotated figure below); but does not disclose when no tension is applied along the first tensile strand, and the adaptive portion changes from the default geometry to a conforming geometry when tension is applied along the first tensile strand such that the adaptive portion conforms to the anatomical feature.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize when the tension is applied to the lace 1 which created tension on channels 13 to change the shape and position of the upper.
Regarding claims 8-9, Csorba discloses the article of footwear of claim 1, wherein the plurality of tubular structures comprise an intermediate portion between the first end and the second end of a respective tubular structure, the intermediate portion having a plurality of enclosed areas that enclose the first tensile strand and a plurality of exposed areas that expose the first tensile strand (see the annotated figure below); 
wherein the first tensile strand engages with a lace at one or more of the plurality of exposed areas of the plurality of tubular structures (see the annotated figure below).

  
    PNG
    media_image1.png
    570
    589
    media_image1.png
    Greyscale

Regarding claim 10, Csorba discloses an article of footwear (fig.1, 4 show the footwear having an upper 8 attached to the sole 10-11), comprising: an upper; a tunnel spring structure extending along an exterior surface of the upper and having a first end, a second end (fig.1 shows a sheet material attached to the upper 8 to form a plurality of channels 13 and girth tubes 3 and anchoring portions disposed between the two channels), and a tunnel extending (see the structure the sheet material formed the plurality of elements 13) between the first end and the second end, the tunnel spring structure comprising a plurality of tunnel segments (13) and a plurality of connecting segments (see the first, second and third anchoring portions, see the annotated figure) extending between adjacent ones of the plurality of tunnel segments; and a first tensile strand (1) extending through the tunnel.  But does not explicitly disclose wherein the tunnel spring structure is movable from a first configuration to a second configuration in which at least some of the adjacent ones of the plurality of tunnel segments are closer together than when in the first configuration, and wherein the tunnel spring structure moves from the first configuration to the second configuration when tension is applied to the first tensile strand.   However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that when upper lace 7 is being pulled to tie the shoe; the girth lace 1 also being pulled which drawing the channels 13 together which is changing the position and configuration of the structure of the upper. Such modification would be considered a mere design choice involves routine skill in the art.
Regarding claims 11-12, 15, Csorba discloses the article of footwear of claim 10, wherein the tunnel spring structure extends along the exterior surface of the upper around a location (see all figures); but does not explicitly disclose the tunnel spring structure extends to corresponds to an anatomical feature of a foot of wear; wherein the anatomical feature is a calcaneus bone of the foot; the second configuration, a geometry of the tunnel segments conforms to the anatomical feature.   However, all figures of Csorba discloses a plurality embodiments and each embodiment shows different arrangement of the feature of the plurality of tubular channels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form different shape of the footwear as the anatomical feature as a calcaneus bone of the foot of wearer.  Such modification would be considered a mere change in shape of a component.  A change in form or shape is generally recognized as being with the level of ordinary skill in the art, absent any showing of unexpected result.
Regarding claims 17-19, Csorba discloses the article of footwear of claim 10, wherein at least some of the plurality of tunnel segments are secured to the exterior surface of the upper (fig.1); wherein the first tensile strand is exposed at exposed areas between at least some adjacent ones of the plurality of tunnel segments (see the annotated figure above); wherein the first tensile strand engages with a lace at one or more of the exposed areas (see the annotated above).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6-12, 15, 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732